                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 UNITED STATES OF AMERICA                   )
                                            )
 vs.                                        )   CRIMINAL NO. 18-00362-CG
                                            )
 CORNELIUS JEREMIH PRUITT,                  )
                                            )
       Defendant.                           )

                        ACCEPTANCE OF GUILTY PLEA
                        AND ADJUDICATION OF GUILT

       Pursuant to the Report and Recommendation of the United States Magistrate

Judge entered on April 19, 2019 (Doc. 36) and without any objection having been

filed by the parties, the plea of guilty of the Defendant to Count 1 of the Indictment

is now accepted, and the Defendant is ADJUDGED guilty of the offense of drug

user in possession of a firearm in violation of Title 18, U.S.C., Section, 922(g)(3). A

sentencing hearing has been scheduled for July 24, 2019 at 10:00 a.m., to be held in

Courtroom 3B, United States Courthouse, Mobile, Alabama.

       The Defendant is ORDERED to be present for said hearing.

       DONE and ORDERED this 6th day of May, 2019.


                                   /s/ Callie V. S. Granade
                                   SENIOR UNITED STATES DISTRICT JUDGE
